Title: To James Madison from Jonathan Thompson, 14 June 1821
From: Thompson, Jonathan
To: Madison, James


                
                    Sir
                    Customhouse N York Collectors OfficeJune 14. 1821.
                
                There is in the public Store of this Port a small box directed to you said to contain garden seeds from the Royal Garden near Paris rec’d per Ship Cadmus from Havre. Please direct how it shall be forwarded to you. I am with the greatest respect your Obt. Servt.
                
                    Jonathan Thompson
                    Collector
                
            